Citation Nr: 9921783	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-16 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for sinusitis.  The Board remanded this 
claim in June 1998.  The Board noted that service connection 
for sinus trouble had been previously denied and that the 
appellant had not appealed the prior denial.  The Board 
stated that the RO needed to determine if new and material 
evidence had been submitted.  In a December 1998 rating 
decision, the RO determined that new and material evidence 
had been submitted and denied entitlement to service 
connection for sinusitis.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence of chronic sinusitis in service is not 
of record.

2.  Competent evidence of a nexus between the diagnosis of 
chronic sinusitis and service is not of record.


CONCLUSION OF LAW

The claim for service connection for chronic sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he developed sinusitis in service 
and such continued throughout his reserve duty and to the 
present time.  He states that the medical records establish 
that he developed chronic sinusitis in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that sinusitis arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that at entrance, clinical 
evaluation of the appellant's sinuses was normal.  In a 
report of medical history completed by the appellant at that 
time, he stated "no" to ever having or having now 
sinusitis.  In a June 1976 treatment report, it was noted 
that the appellant had a history of sinus congestion.  No 
diagnosis of sinusitis was entered.  In June 1977, it was 
noted that the appellant had stuffy sinuses and a cough.  No 
diagnosis of sinusitis was entered.  In April 1977, the 
examiner stated "none" as to summary of defects and 
diagnoses.

In an April 1979 report of medical examination, clinical 
evaluation of the appellant's sinuses was normal.  In a 
report of medical history completed by the appellant at that 
time, he stated "no" to ever having or having now 
sinusitis.  In February 1980, the appellant complained of 
congestion of his nasal passages.  No diagnosis was entered.  
In an August 1980 report of medical history completed by the 
appellant, he stated "yes" to ever having or having now 
sinusitis.  

The appellant underwent a VA examination in September 1981.  
The VA examiner stated that the onset of the appellant's 
sinus trouble was not clear.  The appellant reported that he 
had had sinus problems for many years and that he was treated 
for such in service.  The appellant stated that he was given 
some pill in service which caused sinus trouble.  The VA 
examiner stated that the appellant was not able to clarify 
the history any further.  The appellant reported that the 
sinus trouble was seasonal and was worse in the winter and 
summer times.  Examination of the nasal mucosa was clear with 
no nasal discharge.  There was no tenderness on the 
appellant's face.  X-rays taken of the paranasal sinuses were 
normal.  The diagnosis was sinusitis, by history.

The appellant underwent a VA examination in October 1981.  
The appellant reported that he had had headaches for four or 
five years duration.  The VA examiner stated that the 
appellant attributed the headaches to sinusitis.  The VA 
examiner entered a diagnosis of mild, nonspecific headache, 
possibly related to chronic mild sinusitis or allergic 
rhinitis.

In a November 1984 VA outpatient treatment report, the VA 
examiner noted that the appellant had had chronic sinusitis 
off and on for several years.  Upon physical examination, 
there was no tenderness at the maxillary or frontal sinuses.  
The diagnosis was chronic sinusitis.  In August 1985, the 
appellant complained of not being able to breathe when he 
layed down.  He stated that he felt better when he sat up.  
The appellant stated that his wife snored all the time and 
that he felt like he did not get enough sleep.  The VA 
examiner entered diagnoses of "? pharyngitis," "? 
sinusitis," "? anxiety," and "? sleep apnea syndrome."  
In September 1985, the VA examiner noted that the appellant 
had been diagnosed with chronic sinusitis.  Examination of 
the throat was "OK."  The assessment was chronic sinusitis.

In May 1989, clinical evaluation of the appellant's sinuses 
was normal.  In a report of medical history completed by the 
appellant at that time, he stated "yes" to ever having or 
having now sinusitis.

In an October 1998 letter, Dr. Albert E. Lester stated that 
the appellant had been suffering with "chronic sinusitis for 
many years."  Dr. Lester stated that the appellant's 
sinusitis had gotten progressively worse.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for chronic 
sinusitis is not well grounded.  See Caluza, supra.  The 
service medical records are silent as to a diagnosis of 
chronic sinusitis in service.  The appellant is competent to 
allege that he had sinus congestion in service; however, he 
is not competent to allege that he had sinusitis in service.  
In June 1976, it was noted that the appellant had a history 
of sinus congestion, however, such does not create a finding 
of chronic sinusitis in service.  

The first complaint of sinusitis by the appellant was in 
1980, when he reported it on a report of medical history, 
which was three years following the appellant's discharge 
from service.  The first diagnosis of sinusitis was in 
September 1981, and that diagnosis was based solely on the 
appellant's history, as the VA examiner entered a diagnosis 
of "sinusitis by history."  The VA examiner noted that the 
onset of the appellant's sinus complaints was not clear.  
Examination of the nasal passages was clear with no nasal 
discharge.  X-rays taken of the paranasal sinuses were 
normal.  There was no tenderness on the appellant's face.  At 
the time of the October 1981 VA examination, the appellant 
reported that he had had sinusitis for the last four to five 
years duration.  The VA examiner entered a diagnosis of 
headache, which was possibly related to chronic mild 
sinusitis.

Here, the appellant has not brought forth competent medical 
evidence of a nexus between chronic sinusitis and service, 
and the claim is not well grounded.  See Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed.Cir. 1997).  The appellant's 
reporting to the VA examiners in 1981 that he had had sinus 
problems for the last four to give years is inherently 
incredible.  It was not what the appellant reported either in 
service or in his reports of medical history that he 
completed during his reserve duty.  The appellant's changed 
history provided following an application for benefits is 
inherently incredible.  Additionally, it must be noted that 
neither VA examiner, in the 1981 examination reports, 
provided a nexus to service.

The appellant and his representative have argued that Dr. 
Lester's statement that the appellant has been suffering with 
chronic sinusitis for "many years" somehow relates such 
diagnosis to his service.  The Board disagrees.  Dr. Lester's 
statement was made 20 years following the appellant's 
discharge from service.  The term "many years" cannot be 
construed as a nexus to service.  In the June 1998 remand, 
the Board informed the appellant that a treating physician 
could submit an opinion as to the onset and etiology of 
sinusitis, to include a nexus to the appellant's service.  
That has not been provided by a competent medical 
professional, which includes Dr. Lester.

The appellant has stated that his current diagnosis of 
chronic sinusitis is related to his active service; however, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in May 1995 and a supplemental 
statement of the case in December 1996.

Additionally, in the Board's June 1998 remand, it informed 
the appellant that a treating physician could submit an 
opinion as to the etiology and onset of the appellant's 
sinusitis.  The Board further stated that the treating 
physician could render an opinion as to whether sinusitis was 
related to the appellant's period of active service.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.)

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for sinusitis on the 
basis that it was not well grounded, the Board concludes that 
this was harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issue on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.


ORDER

Service connection for chronic sinusitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

